153 Ga. App. 486 (1980)
265 S.E.2d 837
SHARP
v.
THE STATE.
59261.
Court of Appeals of Georgia.
Submitted January 9, 1980.
Decided February 14, 1980.
Guy B. Scott, Jr., for appellant.
Ken Stula, Solicitor, for appellee.
CARLEY, Judge.
In appealing the trial court's judgment entered on a verdict finding appellant guilty of theft by taking, appellant enumerates only the failure of the trial court to grant a mistrial. The basis of appellant's motion for mistrial was allegedly improper remarks by the solicitor in his closing argument. According to appellant  there being no transcript of the argument  the solicitor stated "I believe he was there snatching pocketbooks."
Since the record contains neither a transcript of the argument nor a stipulation as to the exact comments of the solicitor, it is not clear that this enumeration is subject to our review. See Montgomery v. State, 140 Ga. App. 286 (231 SE2d 108) (1976). However, even accepting appellant's version of the purportedly prejudicial comments, the trial court committed no error in failing to grant a mistrial. "It is permissible for the district attorney in his argument to draw deductions from the evidence which may be even illogical, unreasonable or even absurd." Dudley v. State, 148 Ga. App. 560, 563 (251 SE2d *487 815) (1978). See also Alexander v. State, 150 Ga. App. 41 (256 SE2d 649) (1979).
Furthermore, upon appellant's moving for a mistrial, the trial court immediately instructed the jury that it should disregard any expressions of opinion by the solicitor. "Whether to grant a mistrial after taking precautionary measures is within the court's discretion. Code Ann. § 81-1009. McCorquodale v. State, 233 Ga. 369 (211 SE2d 577) (1974); James v. State, 215 Ga. 213 (109 SE2d 735) (1959)." Green v. State, 242 Ga. 261, 266 (249 SE2d 1) (1978). The trial court did not abuse its discretion in refusing to grant a mistrial in this case.
Judgment affirmed. Quillian, P. J., and Shulman, J., concur.